Case 5:20-cv-00768-TJH-PVC Document 1209 Filed 07/08/21 Page 1 of 2 Page ID
                                #:37619


  1   BRIAN M. BOYNTON
      Acting Assistant Attorney General
  2   U.S. Department of Justice
      Civil Division
  3   WILLIAM C. PEACHEY
      Director
  4   Office of Immigration Litigation
      District Court Section
  5   JEFFREY S. ROBINS
      Deputy Director
  6   450 5th Street, N.W.,
      Washington, D.C. 20530
  7   Telephone: (202) 616-1246
      Facsimile: (202) 305-7000
  8   jeffrey.robins@usdoj.gov
  9   HANS H. CHEN
      VICTOR M. MERCADO-SANTANA
 10   Trial Attorneys

 11   Attorneys for Defendants-Respondents
 12                       UNITED STATES DISTRICT COURT
 13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 14                                EASTERN DIVISION
 15   KELVIN HERNANDEZ ROMAN,                     No. 5:20-cv-00768-TJH-PVC
      BEATRIZ ANDREA FORERO
 16   CHAVEZ, MIGUEL AGUILAR                      ORDER DENYING RE:
      ESTRADA, on behalf of themselves and        RESPONDENTS’
 17   all others similarly situated,              EX PARTE APPLICATION
 18                 Petitioners-Petitioners,      TO EXTEND TIME TO
                                                  RESPOND TO PETITIONERS’
 19   v.                                          APPLICATION FOR LEAVE TO
                                                  FILE UNDER SEAL [ECF NO.
 20   ALEJANDRO MAYORKAS, Secretary,              1167] [1177]
      U.S. Department of Homeland Security;
 21   TAE D. JOHNSON, Acting Director, U.S.       Honorable Terry J. Hatter
      Immigration and Customs Enforcement;        United States District Judge
 22   ERNESTO SANTACRUZ, Acting
      Director of the Los Angeles Field Office,
 23   Enforcement and Removal Operations,
      U.S. Immigration and Customs
 24   Enforcement; and JAMES JANECKA,
      Warden, Adelanto ICE Processing Center,
 25
                  Defendants-Respondents.
 26
 27
 28
Case 5:20-cv-00768-TJH-PVC Document 1209 Filed 07/08/21 Page 2 of 2 Page ID
                                #:37620


  1         Pursuant to Respondents’ Ex Parte Application to Extend Time to Respond
  2   to Petitioners’ Application for Leave to File Under Seal, ECF No. 1167, it is SO
  3   ORDERED Denied as moot.
  4
  5   DATED: JULY 8, 2021                   _____________________________
  6                                         HON. TERRY J. HATTER JR.
  7                                         UNITED STATES DISTRICT JUDGE
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                              2
